Title: Enclosure III: Short Description of the Cotton Gin, 28 October 1793
From: Whitney, Eli
To: 


IIIShort Description of the Cotton Gin
  
A Short Description of the Machine invented by the Subscriber for Ginning Cotton.
The principal parts of this machine are, 1. The Frame. 2d. The cylinder. 3 The breastwork. 4 The clearer, and 5, The Hopper.
1st. The frame by which the whole work is supported and kept together, is of a square or parallelogramic form and proportioned to the other parts as may be most convenient.
2. The cylinder is of wood; its form is perfectly described by its name, and its dimensions may be from six to nine inches diameter, and from two to five feet in length. This cylinder is placed horizontally across the frame, leaving room for the clearer on one side, and the Hopper on the other. In the cylinder is fixed an Iron axis which may pass quite through, or consist only of gudgeons driven into each end.
There are shoulders on this axis, to prevent any horizontal variation, and it extends so far without the frame as to admit a winch at one end, by which it is put in motion, and so far at the other end as to receive the whirl by which the clearer is turned. The surface of the cylinder is filled with teeth, set in annular rows, which are at such a distance from each other as to admit a cotton seed to play freely in the space between them. The space between each tooth in the same row, is so small as not to admit a seed, nor a half seed to enter it. These teeth are made of stiff Iron wire; driven in the wood of the cylinder. The teeth are all inclined the same way and in such a manner, that the angle, included between the tooth and a tangent drawn from the point into which the tooth is driven, will be about 55 or 60 Degrees. The gudgeons of the cylinder run in brass boxes, each of which is in two parts, one of which is fixed in the wood of the frame, and the other is confined down upon the Axis with screws.
III. The breastwork is fixed above the cylinder, parallel and contiguous to the same, It has transverse grooves or openings thro’ which the rows of teeth pass as the cylinder revolves and its use is to obstruct the seeds while the cotton is carried forward through the grooves by the teeth. The thickness of the breastwork is two and half or three inches, and the under side of it is made of iron or brass.
IV. The clearer is placed horizontal with and parallel to the cylinder. Its length is the same as that of the cylinder, and its diameter is proportioned by convenience. There are two, four or more brushes or rows of bristles, fixed in the surface of the clearer in such a manner that the ends of the bristles will sweep the surface of the cylinder. Its axis and boxes are similar to those of the cylinder. It is turned by means of a band and whirls; moves in contrary direction from the cylinder, by which it is put in motion and so far outruns it, as to sweep the cotton from the teeth as fast as it is carried through the breastwork. The periphery of the whirls is spherical and the band a broad strap of Leather.
V. One side of the hopper is formed by the breastwork, the two ends by the frame, and the other side is moveable from and towards the breastwork, so as to make the hopper more or less capacious.
The cotton is put into the hopper, carried through the breastwork by the teeth, brushed off from the teeth by the clearer and flies off from the clearer, with the assistance of the air, by its own centrifugal force. The Machine is turned by Water, Horses or in any other way, as is most convenient.
 
There are several modes of making the various parts of this machine, which, together with their particular shape and formation are pointed out and explained in a Description with Drawings, attested as the act directs, and lodged in the Office of the Secretary of State.

Eli Whitney


Signed in presence of
Chauncey Goodrich
Councillor at Law Hartford
John Allen
Councillor at Law Litchfield

